Petition for rehearing has been filed and considered. It is contended in the petition that a rehearing should be granted because West's Drug Stores, Inc., being purchasers at a bankrupt sale of whatever interest Hillsborough Pharmacy had in the lease wherein E. W. Wiggins was lessor and Bank of Plant City and Tampa Drug Company were lessees, and because it was, as they contended, agreed that West's Drug Stores, Inc., should have the right to occupy the premises as long as it paid $125.00 per month rental therefor, and because West's Drug Stores, Inc., had continued to pay $125.00 per month as rental therefor, that Tampa Drug Company and Bank of Plant City cannot terminate the lease.
A lease such as the appellee contends its lease to have been, constitutes only a lease of tenancy at will under the provisions of Sections 3567 to 3570, R. G. S., 5431 to 5434, C. G. L., and aside from this, the original lease fixed the status of Hillsborough Pharmacy, Inc., by this language:
"This lease is made subject to month to month tenancy of the Hillsborough Pharmacy, Inc., a corporation under the laws of the State of Florida, provided, however, that the said lessees may require attornment by the said Hillsborough Pharmacy, Inc., a corporation under the laws of the State of Florida, after which the said Hillsborough Pharmacy, Inc., a corporation under the laws of the State of Florida, shall become the tenant from month to month of the said lessees herein named and subject to all duties and liabilities imposed by law upon it as such."
The rights of the parties are controlled by the law of *Page 341 
the State which may be applicable to the status in which they have placed themselves and the courts cannot protect partiessui juris from the results of improvident lawful agreements.
The petition for rehearing is, therefore, denied.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.